Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 and 6-7, drawn to a method of delivering a hematopoietic stem cell (HSC) to a subject by administering the HSC by intra-cerebral Ventricular injection (ICV) in combination with ablative conditioning.
Group II, claim(s) 12, 15-16 and 57, drawn to an isolated HSC transformed with a vector expressing a therapeutic polypeptide or polynucleotide, wherein the HSC is one or more of CD34+, CD38-, and Fgd5+, or kit+, Lin-, Sca1+, CD150+, CD48-, Fdg5+, CX3CR1-, and CD11b-, and a kit comprising the HSC.
Group III, claim(s) 21, drawn to a method of treating a subject having increased risk of developing a lysosomal storage disorder or neurodegenerative disease comprising administering a HSC of claim 12 via IV or ICV in combination with ablative conditioning.
IV, claim(s) 23, drawn to a nanoparticle able to target a microglial cell, or progenitor thereof.
Group V, claim(s) 28, drawn to a method of delivering a nanoparticle to a subject by administering to the subject a nanoparticle by ICV.
Group VI, claim(s) 33 and 37, drawn to a method of ablating a microglial cell or progenitor thereof in a subject by administering to the subject a nanoparticle comprising a cytotoxic agent and one or more capture molecules covalently linked to the surface of the nanoparticle, wherein the capture molecules specifically bind one or more markers expressed on a microglial cell or progenitor thereof.
Group VII, claim(s) 38-39, drawn to a method of treating a lysosomal storage disorder in a subject by administering to the subject a nanoparticle comprising a cytotoxic agent and one or more capture molecules covalently linked to the surface of the nanoparticle, wherein the capture molecules specifically bind one or more markers expressed on a microglial cell or progenitor thereof, and administering a HSC to the subject via IV or ICV.
Group VIII, claim(s) 42, drawn to a method of treating a neurodegenerative disease in a subject by administering to the subject a nanoparticle comprising a cytotoxic agent and one or more capture molecules covalently linked to the surface of the nanoparticle, wherein the capture molecules specifically bind one or more markers expressed on a microglial cell or progenitor thereof, and administering a HSC to the subject via IV or ICV.
Group IX, claim(s) 47, drawn to a method of generating microglial chimerism in the brain of a subject by transplanting HSPCs ICV and total bone marrow cells IV 0-5 days after busulfan meyloablation.
X, claim(s) 48, drawn to a method for generating in a subject a sustained mixed hematopoietic chimerism in the brain and in the extra-CNS tissues in the short term with exogenous cells transplanted ICV and IV after busulfan myeloablation.
Group XI, claim(s) 51, drawn to a method for achieving regulated expression of exogenous genes within engineered microglia by transducing the hematopoietic equivalents of microglial progenitors by viral vectors encoding the gene of interest under the control of the TSPO promoter.
Group XII, claim(s) 56, drawn to a method for the functional identification of a brain-resident microglial progenitor cell by detecting gammaH2AX signal, wherein detecting gammaH2AX signal indicates the presence of brain resident microglial progenitor cell.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Upon election group I, Applicant is required to select lysosomal storage disorder or neurodegenerative disease from claim 6.

Upon election group I, Applicant is required to select one lysosomal storage disorder or a neurodegenerative disease from claim 7.
Species selection of claim 6 has to be consistent with the species selection of claim 7.

Upon election group II, Applicant is required to select one lysosomal enzyme from claim 16.
Upon election group III, Applicant is required to select lysosomal storage disorder or neurodegenerative disease from claim 21.

Upon election of group VII, Applicant is required to select one species from the group consisting of ABCD protein and the lysosomal enzymes listed in claim 38.

Upon election group VII, Applicant is required to select one lysosomal storage disorder from claim 39.  The selected lysosomal storage disorder has to correspond to the lysosomal enzyme selected from claim 38.
 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1-4, 12, 15-16, 21, 23, 28, 33, 37, 42, 47-48, 51 and 56-57.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of hematopoietic stem cell (HSC) or HSC transformed with a vector expressing a therapeutic polypeptide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cox et al., June 16, 2016 (WO 2016/094880 A1, IDS).  Cox discloses mouse hematopoietic stem cells (HSC) are CD34lo/-, SCA1+, C-kit+ and lin-, and human HSC are CD34+, C-kit/CD117+ and lin- (e.g. [00194]).  HSC can be transplanted to a subject to deliver normal lysosomal enzyme to the brain of a patient with Hurler’s disease, and HSC can be transduced with (MND)-ALD lentiviral vector and the patients were reinfused with more than 4x106 transduced CD34+ cells/kg following full myeloablation with busulfan and cyclophos-phamide (e.g. [00207]).  Thus, there is no special technical feature that is contributed by the instant invention over prior art. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1.
Groups IV-VIII lack unity of invention because even though the inventions of these groups require the technical feature of a nanoparticle or a nanoparticle comprising a cytotoxic agent and one or more capture molecules covalently linked to the surface of the nanoparticle, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of King et al., 2010 (US 20100151573 A1).  King discloses the use of P-selectin lipid hybrid molecule (PS-DSPE-PEG) to form vesicular multi-molecular structures capable of delivering a payload such as RNA, including siRNA, or DNA to cells, such as P-selectin-ligand-expressing cells.  Human P-selectin is covalently attached to a lipid group (DSPE-PEG maleimide) to insert itself into the outer surface of lipid vesicles.  SiRNA is mixed with thin lipid film to form multilamellar lipid nanoparticles that encapsulate the siRNA.  These multilamellar .
Groups I-III and IX and groups IV-VIII lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups I-IX, group X, group XI and group XII lack unity of invention because the groups do not share the same or corresponding technical feature.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632